BAIRD, J.
Concurs saying:
The application of the doctrine of res judicata was first applied to administrative proceedings in Superior's Brand v. Lindley (1980), 62 Ohio St. 2d 133. That decision recognized "*** the need for flexibility in applying the doctrine of collateral estoppel to the administrative decision-making process ***." Superior's Brand, supra, p.135. As I read that decision, the court was emphasizing the identity of parties and issues, and I see no mention therein of the doctrine being applicable to an issue that could have been raised.
In the case at bar, the first determination was that that claim, which was that a previous condition was aggravated at the time of the original injury, was barred by the statute of limitations. The claim presently asserted is that the hip condition is caused by the residual effects of what happened to the claimant's body as a result of the original injury. This is something which by definition arises after the original injury, and its basis is completely separate and distinct from that upon which the earlier determination was based. Not only was this claim not in fact litigated in the earlier proceeding, but also it is difficult to imagine how it could have been, since the two claims are based upon different causes and there is an element of mutual or reciprocal defeat in the two claims.
The claim presently before us is, however, time barred by the requirement that it be brought within the two years of the time that the claimant knew of the condition. Clementi v. Wean United, Inc. 91988), 39 Ohio St. 3d 342. Since I believe the trial court's disposition of the case should be affirmed on that basis, I concur in the judgement of the majority.